Richard S. Heller, J.
The claimant was the owner of approximately 35% acres of land on the south side of Colonial Boad in the town of Horseheads, Chemung County, New York. The plot had frontage on Colonial Boad of 1,610 feet and extended southerly on its west boundary 1,253 feet and joined (old) New York State Highway No. 17. The south boundary extends easterly along (old) New York State Highway No. 17 for 277.18 feet and goes in a northeasterly direction following the north line of the old Chemung Canal feeder.
*598The State has-appropriated 9.816 acres of land for the proposed new New York State Highway No. 17. This appropriation has cut the property into two sections with no immediate connection of the two parcels.
To the north of the appropriation, the parcel remaining is 7.18 acres and includes all of the ■ frontage on Colonial Road, with a depth to the south of 175 feet on the easterly boundary and 275 feet on the westerly boundary. This part of the claimant’s farm, together with the land appropriated, was the most valuable.
To the south of the appropriation, the parcel remaining is 18.56 acres, with a frontage of 277.18 feet on Route 17, and with a depth of 195 feet on the east and 718 feet on the west.
Claimant’s counsel has conscientiously approached the problem of lack of access to the south portion of 18.56 acres remaining from (old) Route 17. However, the court feels that while there is impairment from some previous taking, there is no lack of access. (Stevens v. State of New York, 190 Misc. 727.)
The best available use of the land is for residential building purposes. The court feels that in addition to the taking of the land by the State there has been substantial damage to the remaining parcels.
In the opinion of the court, the reasonable value of all of claimant’s land south of Colonial Road prior to the taking was $26,920, and that the value after the taking was $15,170.
The claimant has been damaged in the amount of $11,750, with interest from December 2, 1953 to October 28, 1954, and from October 4,1955 to the date of entry of the judgment.
The claim has not been assigned.
The court has viewed the premises.
Submit findings.